DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
See annotated Fig 6, below, which shows electrostatic additive manufacturing: a build and support material are transferred on to a belt and then onto a part that is being additively manufactured on a platen. To attach incoming material to the part, material is made tacky using solvent. Solvent is applied on both the incoming layer and already deposited layers.

Allowable Subject Matter
Claim 15 and dependent claims 16, 18-20 are allowed.
Claim 15 is allowable because the prior art does not fairly teach or render obvious the use of two solvents for dissolving the incoming layer and already deposited layer of the build material but not the support material. See annotated instant Fig 6, shown below, which is annotated by Examiner to highlight this feature.

    PNG
    media_image1.png
    465
    622
    media_image1.png
    Greyscale


There is no fair reason why a person of skill would use two different solvents for dissolving the incoming layer and already deposited layer of the build material but not the support material as claimed in the claim. 

Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues claims 1 and 8 contain subject matter that is similar to the allowable subject matter.
	Examiner does not find this persuasive because the allowed subject matter uses first and second solvents to tackify the incoming and already formed material, respectively. Claims 1 and 8 similarly use a solvent, however, they do not use a first and second solvent as indicated in the allowable subject matter. Rather they simply use a solvent on both the incoming and already formed material.
	The invention uses the solvent to glue the incoming and already formed materials together where they are joined. Thus, the difference between allowed claim 15 and claim 1 is analogous to the difference between applying different types of glue on each side of a joint and applying glue to both sides of a joint. The former is not obvious, the latter is obvious. Similarly, in the claims, tackifying both sides with a solvent is obvious. 
Applicant argues that the grammar of the prior art implied that the solvent solvates both the support material and the build material. Thus the limitation that the solvent does not affect the support material distinguishes the claim from the prior art.
	Examiner does not find this persuasive for three reasons:
	First, Applicant interpretation of the prior art cannot be incorrect because it would render the prior art to not be enabled. Interpreting the prior art solvent as dissolving both the build material and the support material would not be enabled because such a solvent does not exist. 
Build material and support material have different solvation properties in order to facilitate the removal of the support material. Hays specifically teaches using water soluble support material and ABS build material (See P0082 and P0092).
As evidenced by instant solubility table shown in Fig 22, ABS is solvated by acetone, benzene, CCl4, ethyl acetate, ethylene dichloride, naphtha, toluene, and turpentine. None of these solvents are water and would solvate a water soluble support material. When Hays is practiced using solvent to tackify and bind the ABS build material layers together using a solvent, then solvation of the support material would not occur because the solvent would not be water.
Second, the claim requires a build material, a support material, and a solvent. The cited prior art also requires build material, support material, and solvent. The claims do not distinguish the build material, support material, and solvent in terms of structure from the cited prior art. Therefore, the properties of the prior art build material, support material, and solvent are presumed to be inherent in the cited prior art. 

Examiner notes, however, that the specification fails to disclose even a single example of the supposedly novel combination of build material, support material, and solvent and thus raises serious questions enablement in view of Applicant’s argument.
In other words, on the one hand, Applicant argues that the combination of build material, support material, and solvent in the prior art would result in a solvent that dissolves both build material and support material. However, on the other hand, Applicant argues that their similarly disclosed combination of build material, support material, and solvent would not dissolve both build material and support material. Materials of the prior art that are identical to the materials as claimed, i.e., build material, support material, and solvent, would have the same properties. Either the prior art disclosure meets the claim or the claim is not enabled.
Applicant argues that Hays uses a solvent station after the transfuse station; and Grenda uses a solvent station before the transfuse station. However, neither teach using both together as required by claim 1.
Examiner agrees that Hays shows applying solvent to the already formed lower layer and Grenda shows applying solvent to the incoming upper layer. However, they are not exclusive alternatives to one another. The purpose of the solvent in the prior art is to join the incoming layer to the growing part. In other words, the solvent glues the incoming layer to the growing part. Thus, the question is would it be obvious to apply glue to both sides of a joint instead of a single side?

In view of Applicants dispute of the obviousness of tackifying both the incoming and already formed material and newly amended claims, a new rejection is made in view of Comb (US 9744730 B2), which explicitly teaches tackifying both the incoming and already formed material.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-7 & 8-9 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In reference to claim 1 and 8, as evidenced by Applicant’s instant arguments the prior art “discloses using a solvent …to make both the build and support materials tacky” (e.g., Pg 8). Applicant claims an identical combination of solvent, support material, and build material, which therefore must not be enabled with respect to the claim limitation that the solvent does not affect the support material.
The claimed materials are not limited in terms of structure to any particular materials, structure, or composition. Applicant does not provide any examples of the claimed materials in the specification. Applicant claims identical or substantially identical structure as materials disclosed in the prior art. Thus, the identical or substantially identical materials in the prior would have the same properties as the claimed materials1.
Therefore, the combination of solvent, support material, and build material in the claims would result in a solvent that would solvate build and support materials. Accordingly claim 1 is not be enabled with respect to the claim limitation that the solvent does not affect the support material. 
Claims 2 and 4-7 & 9 and 11-14 are rejected by virtue of their dependence on claims 1 & 8, respectively.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-2 and 4-7 & 8-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comb (US 20150145174 A1) and further in view of Hays (US 20160243764 A1).
In reference to claim 1, Comb discloses a method comprising:
electrostatically transferring build material to an intermediate transfer surface using a build material development station (“FIG. 1 is a front view of an example electrophotography-based additive manufacturing system for printing 3D parts” [P0015]. See Fig 2 as compared to instant Fig 4, shown below);

…
moving said intermediate transfer surf ace past a transfuse station, said transfuse station being positioned to receive said layers … as said intermediate transfer surface moves past said transfuse station (Fig 1-2 and “belt 18 rotates in the rotational direction of arrows 20. Belt 18 is a transfer medium for transferring the developed successive layers from EP engines 12 p and 12 s to layer transfusion assembly 16.” [P0036]);
moving a platen relative to said intermediate transfer surface to contact said platen to said layers on said intermediate transfer surface, said intermediate transfer surface transfers a layer of said build material and said support material to said platen each time said platen contacts one of said layers on said intermediate transfer surface at said transfuse station to successively form a freestanding stack of said layers on said platen (Fig 1-2 and “platen assembly 26 is supported by gantry 42, which is a gantry mechanism configured to move platen assembly 26 along the z-axis and the x-axis to 
…

    PNG
    media_image2.png
    601
    1439
    media_image2.png
    Greyscale

	The difference between Comb and the instant claim is that Comb uses heat to join the layers of material whereas instant claim uses solvent from solvent stations to form bonds and join the layers of material. In particular, Comb uses heaters 30 (shown circled below) to heat both the incoming and already formed material prior to joining.

    PNG
    media_image3.png
    537
    758
    media_image3.png
    Greyscale

In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, electrophotography-based additive manufacturing systems, Hays discloses a similar system (shown in Fig 6, annotated copy provided below) and discloses that solvent is an alternative to heat for joining layers in electrophotography-based additive manufacturing processes (“either a solvent or heat to render the powder or its coating tacky” [P0072]).
Hays further discloses said solvent forms bonds between polymers of said build material, without affecting said support material (“tacky” [P0072]. Tacky means sticky, which means some sort of bonding must be provided (i.e., hydrogen, van der walls, electrostatic, mechanical, etc.). The claim does not require that the solvent crosslinks the layers or provides any structurally particular form of bonding. Thus, provision of tack meets the claim.)

    PNG
    media_image4.png
    439
    732
    media_image4.png
    Greyscale

The combination would be achievable by replacing the heating in the Comb with solvent as suggested by Hays as being an art recognized alternative. In particular, the heat 30 as shown in Fig 2 would be configured to expose the material to solvent. For instance, the solvent applicator Hays (P0072) could be integrated with or replace the heater 30 of Comb as shown in the drawing below.

    PNG
    media_image5.png
    613
    1019
    media_image5.png
    Greyscale


applying said solvent to said layers on said platen using a second solvent station to form bonds between polymers of said build material and make said build material within the top layer on said platen tacky … prior to said platen moving to said transfuse station.
A person having ordinary skill in the art would have been specifically motivated to modify the method as suggest above in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Neither Comb not Hays specifically states that the solvent does not affect the support material. However:
(1) The claim requires a build material, a support material, and a solvent. The cited prior art also requires build material, support material, and solvent. The claims do not distinguish the build material, support material, and solvent in terms of structure from the cited prior art. Therefore, the properties of the prior art build material, support material, and solvent are presumed to be inherent in the cited prior art.
(2) Comb further teaches that “some layers transferred to layer transfusion assembly 16 may only include the support material or may only include the part 
(3) Comb and Hays both teach that the support material is water soluble polymer and the build material is ABS (P0052 & P0083 of Comb and P0082 & P0092 of Hays). ABS is not water soluble. Thus, the solvent would not be water. The solvent would not affect the support material, which is a water soluble material.
	In reference to claim 2, the combination discloses the method as in claim 1.
	Hays further discloses said layers being tacky after exposure to said solvent promotes transfer of said layers from said intermediate transfer surface to said layers on said platen (“method for binding powder layers after deposition is to utilize either a solvent or heat to render the powder or its coating tacky” [P0072]).
	In reference to claim 4, the combination discloses the method as in claim 1.
Hays further discloses said build material development station, said support material development station, said first solvent application station, and said transfuse station are positioned relative to said intermediate transfer surface such that a point on said intermediate transfer surface, when said intermediate transfer surface moves in a process direction, first passes said build material development station and said support material development station, then passes said first solvent application station, and then passes said transfuse station (See Fig 6).
	In reference to claim 5, the combination discloses the method as in claim 1.

	In reference to claim 6, the combination discloses the method as in claim 1.
Hays further discloses moving said platen to a pressure roller and pressing each of said layers together using said pressure roller (“fusing roll 72 for the application of heat and pressure” [P0063]. See Fig 6 at annotation 5)
	In reference to claim 7, the combination discloses the method as in claim 1.
Hays further discloses moving said platen to a curing station and applying UV light to said layers to cure said layers using said curing station (“As another approach for binding powder layers after deposition, the conductive liquid can contain photopolymers for inducing cross-linking upon exposure to a UV light source” [P0071]).
In reference to claim 8, Comb discloses a method comprising:
electrostatically transferring layers of build material and support material to an intermediate transfer surface; (“FIG. 1 is a front view of an example electrophotography-based additive manufacturing system for printing 3D parts” [P0015]. See Fig 2 as compared to instant Fig 4, shown below. See Fig 1-2 and “each part layer may be transferred to belt 18 with proper registration with each support layer to preferably produce a combined part and support material layer” [P0038]);;
…
moving said intermediate transfer surf ace past a transfuse station, said transfuse station being positioned to receive said layers after exposure to said solvent as said intermediate transfer surface moves past said transfuse station (Fig 1-2 and 
moving a platen relative to said intermediate transfer surface to contact said platen to said layers on said intermediate transfer surface, said intermediate transfer surface transfers a layer of said build material and said support material to said platen each time said platen contacts one of said layers on said intermediate transfer surface at said  transfuse station to successively form a freestanding stack of said layers on said platen; (Fig 1-2 and “platen assembly 26 is supported by gantry 42, which is a gantry mechanism configured to move platen assembly 26 along the z-axis and the x-axis to produce a reciprocating rectangular pattern, where the primary motion is back-and-forth along the x-axis (illustrated by broken lines 44).” [P0041])

    PNG
    media_image2.png
    601
    1439
    media_image2.png
    Greyscale

	The difference between Comb and the instant claim is that Comb uses heat to join the layers of material whereas instant claim uses solvent from solvent stations to form bonds and join the layers of material. In particular, Comb uses heaters 30 (shown circled below) to heat both the incoming and already formed material prior to joining.

    PNG
    media_image3.png
    537
    758
    media_image3.png
    Greyscale

In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, electrophotography-based additive manufacturing systems, Hays discloses a similar system (shown in Fig 6, annotated copy provided below) and discloses that solvent is an alternative to heat for joining layers in electrophotography-based additive manufacturing processes (“either a solvent or heat to render the powder or its coating tacky” [P0072]).
Hays further discloses said solvent forms bonds between polymers of said build material, without affecting said support material (“tacky” [P0072]. Tacky means sticky, which means some sort of bonding must be provided (i.e., hydrogen, van der walls, electrostatic, mechanical, etc.). The claim does not require that the solvent crosslinks the layers or provides any structurally particular form of bonding. Thus, provision of tack meets the claim.)

    PNG
    media_image4.png
    439
    732
    media_image4.png
    Greyscale

The combination would be achievable by replacing the heating in the Comb with solvent as suggested by Hays as being an art recognized alternative. In particular, the heat 30 as shown in Fig 2 would be configured to expose the material to solvent.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method by exposing said layers on said intermediate transfer surface to a solvent using a first solvent application station to form bonds between polymers of said build material and make said build material of said layers tacky …; and
applying said solvent to said layers on said platen using a second solvent station to form bonds between polymers of said build material and make said build material within the top layer on said platen tacky … prior to said platen moving to said transfuse station.
A person having ordinary skill in the art would have been specifically motivated to modify the method as suggest above in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one 
Neither Comb not Hays specifically states that the solvent does not affect the support material. However:
(1) The claim requires a build material, a support material, and a solvent. The cited prior art also requires build material, support material, and solvent. The claims do not distinguish the build material, support material, and solvent in terms of structure from the cited prior art. Therefore, the properties of the prior art build material, support material, and solvent are presumed to be inherent in the cited prior art.
(2) Comb further teaches that “some layers transferred to layer transfusion assembly 16 may only include the support material or may only include the part material” (P0038). Thus at least for layers that “only include the part material” the solvent would not affect the support material.
(3) Comb and Hays both teach that the support material is water soluble polymer and the build material is ABS (P0052 & P0083 of Comb and P0082 & P0092 of Hays). ABS is not water soluble. Thus, the solvent would not be water. The solvent would not affect the support material, which is a water soluble material.
	In reference to claim 9, the combination discloses the method as in claim 8.
	Hays further discloses said layers being tacky after exposure to said solvent promotes transfer of said layers from said intermediate transfer surface to said layers on said platen (“method for binding powder layers after deposition is to utilize either a solvent or heat to render the powder or its coating tacky” [P0072])
	In reference to claim 11, the combination discloses the method as in claim 8.

	In reference to claim 12, the combination discloses the method as in claim 8.
Hays further discloses moving said platen from said transfuse station to a heater and heating said layers to join each of said layers together using said heater (“fusing roll 72 for the application of heat” [P0063]. See Fig 6 at annotation 5)
	In reference to claim 13, the combination discloses the method as in claim 8.
Hays further discloses moving said platen to a pressure roller and pressing each of said layers together using said pressure roller (“fusing roll 72 for the application of heat and pressure” [P0063]. See Fig 6 at annotation 5)
In reference to claim 14, the combination discloses the method as in claim 1.
Hays further discloses moving said platen to a curing station and applying UV light to said layers to cure said layers using said curing station (“As another approach for binding powder layers after deposition, the conductive liquid can contain photopolymers for inducing cross-linking upon exposure to a UV light source” [P0071]).
	Claim 1-2 and 4-7 & 8-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comb (US 20150145174 A1) and further in view of Hays (US 20160243764 A1) 
AND further in view of OR evidenced by Avakian (US 20190001569 A1) OR Porter (US 5362427 A) OR Danforth (US 5997795 A)
NOTICE: This is the same rejection as above, however, in further view of additional references that further support that a build material and a support material have different solubility characteristics and a solvent would not dissolve both.
Claims 1 and 8 are rejected as above. However, in the event that Applicant does not find remarks (1)-(3) persuasive and maintains that the solvent, support material, and build material of Hays would not have the same properties as the instantly claimed solvent, support material, and build material, then:
Avakian (US 20190001569 A1) discloses “Previously, polymeric support materials have been chosen based on their solubility in certain solvents, whether aqueous or organic, to dissolve away from the support material from the build material” (P0004)
Porter (US 5362427 A) discloses “the state of the art of support materials relied on differences in intrinsic properties such as melting point or physical properties such as solubility between the build and support material… the part would be placed into a solvent that preferentially dissolved the support material” (C2L65-C3L6)
Danforth (US 5997795 A) teaches “the two polymers may have another significantly different property, such as solubility in a solvent, so that the support material may be removed without affecting the build material” (C25L53-56)
These references together or separately show that either (a) the support material and build material of Hays would inherently not both be soluble in the solvent or (b) one would need to configure the support material and build material such that they would not 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the support material and build material such that they would not both be soluble in the solvent in order to enable support material removal during post processing.
Claims 2 and 4-7 & 9 and 11-14 are rejected as above, however, based on the at least tertiary combination of references described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC C HOWELL/           Primary Examiner, Art Unit 1774                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).